Opinion by
Trexler, J.,
Plaintiff’s statement sets forth that by an oral contract made with defendant, through its proper officers and agents it agreed to sell a certain tract of land in the Borough of Carlisle for the sum of $5,500 the land to be conveyed free of poles, wires, or other structures. That in pursuance of said contract, at the request of the defendant, the structures were removed; that the defendant *495failed to perforin its contract and that the plaintiff thereby suffered loss by reason of the expenditures made on the faith of the bargain.
A careful examination of the testimony convinces us that the learned trial judge was right in holding that there was no competent proof of a bargain for the sale of the land between the plaintiff and the defendant. The initial contract was made by the plaintiff and another party, the Industrial League of Carlisle. The latter made a written contract with defendant to acquire the title to certain tracts of land in Carlisle including that belonging to the plaintiff and to convey the lots to the defendant. The consideration to be paid by defendant to the league was less than the price which the league was to pay, the league thus contributing a portion of the purchase money. Later on an arrangement was made that the plaintiff instead of passing the deed for its lot to the league, should deliver it directly to the defendant but there was no evidence that there was a novation or a contractual relation established by the parties to this suit. At no point in the transaction had the defendant an enforceable contract with the-plaintiff. It does not appear that it had taken the place of the league as a party to the sale. It is true a witness testified that he as president of the plaintiff company had made a contract for the sale of the lots with the defendant but he could not tell with whom, nor the details of it and the testimony had no probative value. The plaintiff failed to prove its case and the nonsuit was properly entered.
Judgment affirmed.